Citation Nr: 1424900	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-27 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for the claimed peripheral neuropathy of the lower extremities, to include as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to December 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO.  

In November 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC) for additional development of the record.

The matter has since been returned the Board for further appellate action.  As will be discussed, the RO is deemed to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2014, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) with respect to the claim on appeal. The opinion, dated in February 2013, has been received at the Board, and the Veteran and his representative have been provided a copy of this opinion.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional pertinent records.


FINDINGS OF FACT

1. The Veteran is not shown to have manifested complaints or findings referable to peripheral neuropathy of either lower extremities in service or for many years thereafter.

2.  The currently demonstrated peripheral neuropathy of the lower extremities is not shown to be due to an event or incident of the Veteran's period of active service, to include any exposure to herbicides.  


CONCLUSION OF LAW

The Veteran's disability manifested by peripheral neuropathy of the lower extremities is not due to disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2007 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  He has substantiated his status as a Veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the September 2007 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and VA treatment and private treatment records.    

The Veteran also presented testimony at a September 2010 hearing with the Board. During the hearing, the undersigned Veterans Law Judge identified the issue on appeal and explained what evidence is needed to substantiate the claim.  The Veteran was provided an opportunity to submit additional evidence.  The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing.  See 38 C.F.R. § 3.10; Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In compliance with the November 2010 remand, the Veteran was afforded a VA examination and addendum opinions from a neurologist regarding the claimed peripheral neuropathy of the lower extremities.  

The VA neurologist provided an opinion with regard to the etiology of this claimed disability. For these reasons, the AOJ is found to have substantially complied with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall, 11 Vet. App. at 268 where Board's remand instructions were substantially complied with).

The Board acknowledges the Veteran's contentions to the effect that these examinations were inadequate as the examiner did not spend much time with him and was potentially biased against him.  

However, a review of these examination reports reflects that the November 2010 examiner performed a physical examination, and motor, reflex, and sensory findings are recorded in connection with the examination report.  

The Veteran's claims file was then forwarded to a neurologist for examination and review in February 2011.  Both examiners took a personal medical history from the Veteran and noted review of pertinent medical treatment records.  

The February 2011 neurology report includes an opinion as to the etiology of the claimed disability with supporting rationale.  There is no indication that the examiner was biased, as the opinion includes a reasonable and fully-stated rationale reflecting consideration of relevant factors.   As such, the Board finds this examination adequate for adjudication purposes.

Moreover, in February 2014, an advisory medical opinion from the VHA as to the etiology of the Veteran's claimed peripheral neuropathy was obtained.  This report reflects consideration of the 2010 Agent Orange update discussed by the Veteran in a March 2012 statement.  

The Board has considered the Veteran's representative's contention to the effect that the various opinions of records are inadequate because they considered only presumptive service connection and improperly relied on the factors relating to presumptive opinion on direct service connection.  

However, as will be discussed in further detail, the examination reports reflect that the examiners did address the question of direct service connection, and while they considered whether the disability was first manifested within a year of service or exposure to herbicides-as is required for presumptive service connection, they also addressed other relevant factors such as review of pertinent medical literature. 

The Board does not find that consideration of this factor renders the opinion inadequate. As such, remand for additional opinion is not required.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal is thus ready to be considered on the merits.


Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes other organic disease of the nervous system.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Veteran seeks service connection for peripheral neuropathy of the lower extremities.  He alleges that this disability is related to his exposure to Agent Orange in service or was first manifested within one year of his discharge from service.  

There is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era. See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  

In addition, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease. 38 C.F.R. § 3.309(e).

These disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, acute and subacute peripheral neuropathy, and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

In this case, the Veteran personnel records show that he served in the Republic of Vietnam during the Vietnam era.  Therefore, he is presumed to have been exposed to herbicides, including Agent Orange, in service.  The remaining questions, then, is whether the claimed peripheral neuropathy is related to the presumed exposure or to another event or incident of his service.

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to peripheral neuropathy of the lower extremities.  There were no related abnormalities found on October 1970 discharge examination, and the Veteran denied having neuritis, foot trouble, lameness or other related complaints of the legs on report of medical history at discharge.  

Following the Veteran's discharge from service, the treatment records dated in the 1980's included complaints related to weakness and pain in the lower extremities.  In August 1980, it was noted that the Veteran had been exposed to Agent Orange and had experienced dizzy spells, headaches and passing out.   In November 1986, it was noted that the Veteran complained of a constant dull ache in the legs.

A March 1992 report from the Warren Hospital documented that the Veteran was hospitalized because of severe pain, burning, numbness, paresthesias, and weakness of both legs.  He had experienced these symptoms for 2 to 3 months.  He underwent an examination and a number of tests, including fascial biopsy of the calf, rheumatology consultation, EMG nerve conduction studies, and a sural nerve biopsy.  A final discharge diagnosis of peripheral neuropathy, as well as hypertension, was indicated.

On VA examination in October 2007, the Veteran indicated that the date of onset of his right and left lower extremity neuropathy was in 1992 when he was unable to stand and was hospitalized for 10 days.  He noted having an abnormal EMG at that time, and a sural nerve biopsy indicated inflammation.  He was discharged with a diagnosis of peripheral neuropathy.  

The Veteran reported that this neuropathy had been persistent, with symptoms of numbness, burning, and paralysis in the lower extremities.  After examination including that of motor, sensory, and reflex function, the examiner diagnosed right and left lower extremity peripheral neuropathy.  

In an April 2008 statement, the Veteran's treating physician, Dr. D., opined that the Veteran's peripheral neuropathy condition was presumed to have been caused by his exposure to Agent Orange while serving in the Republic of Vietnam.

A January 2010 report from the Neurology Associates of Monroe County indicated that the Veteran was seen for complaints of numbness and burning in both his feet and legs for the last 18 years.  It was noted that the Veteran had been in Vietnam and subsequently started experiencing these symptoms 18 years prior to examination.  After examination, an assessment of polyneuropathy most likely idiopathic with associated leg weakness and gait dysfunction was assigned.  

A February 2010 report from the Neurology Associates of Monroe County reflected that EMG studies showed evidence of chronic diffuse sensory polyneuropathy.  Heavy metal screening and a B12 folate Lyme titer SPEP TSH were all unremarkable.  

After examination, an impression of painful polyneuropathy most likely idiopathic was indicated.  The examiner noted that the Veteran was exposed to Agent Orange, and hence toxic polyneuropathy remained in the differential.

A March 2010 EMG report reflected an impression of sensory-motor axonal polyneuropathy.

A March 2010 report from Dr. E., an assistant professor of neurology at the University of Pennsylvania Medical Center, reflected that the Veteran was seen for follow-up neuropathy evaluation.  It was noted that all of his blood work was negative or normal.  EMG studies were also performed.  An impression of idiopathic axonal polyneuropathy was indicated.  

During the September 2010 hearing, the Veteran testified that he served 3 tours in Vietnam and flew combat missions while stationed there.  He indicated that he was initially treated for peripheral neuropathy in 1992, but likely experienced symptoms well before that time, and possibly within one year of his discharge from service-but that the symptoms became more distinct or acute around 1992.  

On VA examination in November 2010, the Veteran reported that he had a gradual onset lower extremity peripheral neuropathy.  He indicated that he first sought treatment in 1986 and was hospitalized in 1992.  

The examiner performed a detailed reflex, sensory, and motor examination.  He also indicated that he reviewed EMG studies from March 2010.  A diagnosis of peripheral neuropathy, etiology unknown, was assigned.  

The examiner determined that it was not as least as likely as not that the Veteran's peripheral neuropathy of the lower extremities had its clinical onset during service or during the one year period thereafter, given that the Veteran could only definitely say that peripheral neuropathy was noted in the 1980s.  

With respect to whether the disability was at least as likely as not related to Agent Orange exposure, the examiner indicated that he could not resolve this issue without resort to speculation and added that a review and opinion from a neurologist might be necessary.

Accordingly, the Veteran's claims file was forwarded to a VA neurologist in April 2011 for review in obtaining an opinion as to the etiology of the claimed bilateral peripheral neuropathy of the lower extremities.  The examiner indicated that he reviewed the Veteran's claims file, including treatment records from private physicians and neurologists, as well as EMG studies.  

At that time, the Veteran was noted to have reported that the peripheral neuropathy started in the late 1970's or early 1980's. The reviewing VA neurologist indicated that the Veteran had peripheral polyneuropathy, axonal type.  He noted that the etiology of the disability was unclear as diagnostic studies had not indicated any known cause.  He also noted that the Veteran was not diabetic.  He opined that the Veteran's peripheral neuropathy was less likely than not related to Agent Orange exposure, given that the Veteran's symptoms emerged many years after his exposure to Agent Orange.  

Also, the examiner cited to an Institute of Medicine report update in 2008 indicating that there was limited or suggestive evidence only between exposure to chemicals of interest and early-onset transient peripheral neuropathy, and inadequate or insufficient evidence of any association between exposure to chemicals of interest and delayed or persistent peripheral neuropathy.

In a January 2012 addendum opinion, the examiner also indicated that there was no other event in service that could explain the onset of peripheral neuropathy.  

Following the examination, the Veteran expressed in various written statements that he felt the examination was inadequate.  He further indicated his belief that his statements with respect to the onset of his symptoms shortly after service were not considered.  He also wrote that he believed that the examiner relied on an inconclusive report from the Institute of Medicine in formulating his opinion.  

In addition, the Veteran submitted an abstract from a report of the Institute of Medicine entitled, "Veterans and Agent Orange: Update 2010" indicating a change in the entries in the "categories of association" that early-onset peripheral neuropathy was not necessarily transitory.  

The Veteran's claims file was subsequently forwarded to a VA neurologist for opinion on the etiology of the claimed bilateral lower extremity peripheral neuropathy in February 2014.  That examiner indicated that he had reviewed the entire claims file and that the term idiopathic referred to polyneuropathy of unknown causation.  He stated that, after extensive review of the Veteran's claims file, his expert neurology opinion was that it was not as likely as not that the Veteran had peripheral neuropathy having its clinical onset during his period of active service or during the one-year period thereafter.  He also opined that it was not as likely as not that the Veteran had peripheral neuropathy of the lower extremities due to Agent Orange exposure or another event or incident related to his active service.  

In so finding, the reviewing VA neurologist noted that peripheral neuropathy of the axonal type is a common neurological problem occurring in the non-military population.  Diabetes mellitus or chronic alcohol abuse, when present, represents the most common identifiable cause of axonal polyneuropathy.  He noted that, if either of these factors was not present, most patients with axonal peripheral neuropathy would not have a specific cause of neuropathy identified, such as was the case with this Veteran.  

The reviewing VA neurologist indicated that toxic polyneuropathy was a broad diagnostic category, and the term was not specific for exposure to any one particular agent among the numerous toxins known to cause neuropathy.  Although potential toxins could potentially include Agent Orange if symptoms had occurred within a one-year period following exposure, the reviewing physician found no documentable evidence that the Veteran's symptoms related to polyneuropathy that occurred during active service or within one year of discharge therefrom. He also noted that he reviewed the Veterans and Agent Orange 2010 Update publication, and found that it did provide support to the Veteran's claim.  In sum, he found it therefore less likely that the peripheral neuropathy was related to the Veteran's presumed exposure to Agent Orange.  

The evidence establishes a current diagnosis of bilateral lower extremity peripheral neuropathy.  However, the record contains conflicting opinion as to whether it is related to in-service Agent Orange exposure.  

While Dr. D. opined that the Veteran's peripheral neuropathy condition was presumed to have been caused by his exposure to Agent Orange while serving in Vietnam, the February 2014 VA neurologist's opinion indicated that such a relationship was less likely as not.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In assessing medical opinions, the failure of the private physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the February  2014 VA medical opinion to have significant probative weight in this case as it reflects the most comprehensive and reasoned review of the entire evidentiary record.  

The examiner provided a rationale for the conclusions reached, specifically considered the Veteran's medical history, reviewed the Veteran's entire claims file, and referenced pertinent medical literature-to include the 2010 Agent Orange Update-in formulating his opinions.  

While the private physician suggested a potential relationship between the Veteran's peripheral neuropathy and in-service exposure to herbicides, he did not provide a definitive, reasoned opinion specific to the Veteran's medical history and treatment records.  Rather, he just indicated that the Veteran's peripheral neuropathy was presumed to have been due to herbicide exposure without explanation.     

Unlike the VA examiner, this physician did not appear to have access to the claims file, nor did he cite to any medical literature or other rationale in providing his opinion.  Therefore, the Board affords this opinion little probative weight.   

In addition, in order for the disability to be presumed to have been due to herbicide  exposure or to have incurred in service, pertinent regulations provide that the claimed peripheral neuropathy must have manifest to a degree of 10 percent within one year of discharge.  

Here, there is no competent and credible evidence of record showing the manifestation of peripheral neuropathy of the lower extremities to a compensable degree within one year of separation from service. 

In this regard, the Board has considered the Veteran's assertions of having symptoms of peripheral neuropathy probably first manifest shortly after his discharge from service.  The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  In this case, the Board finds the other evidence of record more probative.  Moreover, the reviewing VA medical specialist considered the lay evidence in arriving at his opinion.  

Significantly, the separation examination report was normal with regard to the claimed peripheral neuropathy, and there were no complaints with regard to the any neuropathy-related complaints in service, or for many years thereafter.  

In fact, a diagnosis of peripheral neuropathy was not noted at separation, and he denied a pertinent history at that time.  The VA treatment reports documented a diagnosis in the 1990s and at the time of treatment he did not report having continuous peripheral neuropathy-related symptoms since service or indicate history of complaints in service.  The Veteran also did not discuss a long history of leg complaints at the time he complained of a constant dull ache in the legs on treatment in 1986.  

To the extent that the Veteran attempts to report continuity, such lay evidence is inconsistent with the actual service treatment records, the normal findings at separation, and his own denial of pertinent complaints or finding at separation.  He is not credible for the purpose of establishing the presence of a chronic disease in service or a continuity of symptomatology referable to peripheral neuropathy since service.  

The Board finds the Veteran's own statements made contemporaneous with service to be more credible than the lay evidence advanced in support of a claim filed many years after service.  

Therefore, on this record, service connection for peripheral neuropathy of the bilateral low must be denied on a direct and presumptive basis.

Finally, the Board has also considered the Veteran's statements to the effect that his peripheral neuropathy of the lower extremities is related to his military service, to specifically include in-service exposure to herbicides.  

As a lay person, the Veteran is competent to report that he personally observed, including symptoms. See Layno, 6 Vet. App. at 470.  

However, the question of diagnosis or etiology goes beyond a simple and immediately observable cause-and-effect relationship.  As such, he is not competent to render a diagnosis or opinion as to the etiology as to his claimed basal cell carcinoma.  See Jandreau, 492 F.3d at 1372.  

"The beliefs of lay witnesses (including claimants) on issues of diagnosis and medical causation are not competent evidence in situations where those issues require medical expertise to resolve."  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  

In any event, the probative value of the Veteran's general assertions in this regard is outweighed by that of the specific, well-reasoned opinion of the specialist who provided the February 2014 opinion.  

In summary, the Board finds that the preponderance of the evidence establishes that the currently demonstrated peripheral neuropathy of the bilateral lower extremities is not due to a documented event or incident of his period of service, to include exposure to herbicides therein.  

Accordingly, on this record, the claim of service connection for peripheral neuropathy of the bilateral lower extremities must be denied.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.  




ORDER

Service connection for peripheral neuropathy of the lower extremities, to include as due to the exposure to herbicides, is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


